DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2. Claims 1-2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over
Shaolian et al. 2003/0055492 in view of Chomas et al. 2011/0137399.

3. Shaolin et al. discloses the invention as claimed comprising: an expandable
stent, comprising: a tubular scaffold formed of one or more interwoven filaments (e.g.
see figures 4, 7-8, 13-14 and element 44), the tubular scaffold including an inner
surface; and a flexible valve (42; see all figures for various valve structures) extending
radially inward from the inner surface of the scaffold; wherein the valve is configured to
shift between a closed configuration and an open configuration (see [0050] which
discloses open and closed orientation).

4. However Shaolin et al. does not disclose that the one or more filaments of the
scaffold bias the valve to the closed configuration while in a nominally deployed state.
Chomas teaches a valve device made of wire filaments wherein the filaments are spring bias and have shape member (see [0058; 0068]). It would have been obvious to one having ordinary skill in the art to modify the invention of Shaloin et al. to provide shape memory wires capable of biasing the valve open and closed because Shaloin et al. already discloses that a spring for biasing the frames valve (see [0015]).

The intended use recitation language e.g. claims 2, “...wherein the valve shifts
from the closed configuration to the open configuration due to a peristaltic force applied
to the tubular scaffold...”carries no weight in the absence of any distinguishing
structure. Shaolin et al. in view of Chomas discloses the structure as claimed and is
thus capable of performing the functions. See MPEP 2114.

Allowable Subject Matter

Claims 3-6, 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        December 16, 2022